Catalyst Paper Corporation 2nd Floor, 3600 Lysander Lane Richmond, British Columbia Canada V7B 1C3 Tel:604 247 Fax:604 247 News Release July 29, Positive pricing momentum evident in Catalyst Q2 results Richmond, (BC) – Catalyst Paper (TSX:CTL) recorded a net loss of $124.3 million ($0.34 per common share) on sales of $452.9 million in the second quarter. Results were significantly impacted by an after-tax impairment charge of $101.0 million related to the closure of the Elk Falls pulp and white top linerboard operation in November.
